2020-SC-000072-KB


KENTUCKY BAR ASSOCIATION                                                  MOVANT



V.                            IN SUPREME COURT



MARK PATRICK NIEMI                                                  RESPONDENT



                             OPINION AND ORDER

      Mark Patrick Niemi, Kentucky Bar Association (KBA) Number 87573, was

admitted to the practice of law in the Commonwealth of Kentucky on October

20, 1998, and his bar roster address is listed as 33318 Coldstream Drive,

Lexington, Kentucky, 40514. The Board of Governors recommends this Court

find Niemi guilty of violating SCR 3.130-3.4(c), 5.5(a), 5.5(b)(2), and 8.1(b). For

these violations, the Board voted 17-0 to recommend Niemi be suspended from

the practice of law for 181 days to run consecutively to all current suspensions,

directed to successfully complete the Ethics and Professionalism Enhancement

Program (EPEP), and ordered to pay all associated costs. For the following

reasons, we adopt the Board’s recommendation.
                                 I. BACKGROUND

      Niemi did not participate in the underlying proceedings; therefore, the

matter is before this Court as a default case pursuant to SCR 3.210. Niemi

failed to comply with continuing legal education requirements for the 2009-

2010 educational year and was suspended on that basis in 2011. ,Niemi never

sought reinstatement to the practice of law following that suspension. In spite

of the suspension, in October 2018, Niemi sent a letter on letterhead reading

“Mark Niemi Law Offices, P.S.C.” In the letter, written to World of Beer, Niemi

stated, “I represent Local Trivia Action in connection with their contract to

provide trivia services to World of Beer.” Niemi claimed his client was “entitled

to $500.00 in trivia show fees following the World of Beer’s cancellation of [the]

agreement.” Niemi asked World of Beer to contact him “to discuss a solution to

this matter short of going to court.” The KBA’s Board of Governors also pointed

out in its findings of fact that Niemi held himself out to be engaged in the

practice of law on both his Facebook and LinkedIn pages.

      In January 2019, the Office of Bar Counsel mailed a bar complaint via

certified mail to Niemi’s bar roster address of 33318 Coldstream Drive. The

complaint was returned undelivered a month later. Following unsuccessful

delivery at Niemi’s bar roster address and further investigation, the Office of

Bar Counsel discovered that Niemi’s bar roster address was invalid. Office of

Bar Counsel (through the United States Postal Service, Fayette County Sheriffs

Department, and the Fayette County Property Valuation Administrator’s office)

determined that Niemi’s correct address was actually 3318 (rather than 33318)


                                        2
Coldstream Drive. As the Board noted, it appears that the postal service had

also discovered Niemi’s correct address and attempted delivery there, but was

unsuccessful.

      In April 2019, the Office of Bar Counsel transmitted the bar complaint to

the Fayette County Sheriff’s Office to attempt personal service on Niemi at his

correct address. After twelve unsuccessful delivery attempts, the complaint

was returned undelivered. Finally, in May 2019, Niemi was served with the

complaint through service upon the KBA Executive Director pursuant to SCR

3.035(2).

      The Inquiry Commission issued a four-count charge against Niemi in

June 2019. The Disciplinary Clerk attempted service on Niemi at his correct

address, but it was returned undelivered a month later. The Fayette County

Sheriff’s Office then attempted to personally serve Niemi on fourteen occasions

but was unsuccessful. The Sheriff’s Office returned the charge in September

2019, and service was completed upon the Executive Director pursuant to SCR

3.035(2).

      The Inquiry Commission’s charge asserted Niemi violated:

      Count I: SCR 3.130(3.4)(c): “A lawyer shall not. . . knowingly
      disobey an obligation under the rules of a tribunal except for an
      open refusal based on an assertion that no valid obligation exists.”

       Count II: SCR 3.130(5.5)(a): “A lawyer shall not practice law in a
      jurisdiction in violation of the regulation of the legal profession in
      that jurisdiction, or assist another in doing so.”

      Count III: SCR 3.130(5.5)(b)(2): “A lawyer who is not admitted to
      practice in this jurisdiction shall not. . . hold out to the public or
      otherwise represent that the lawyer is admitted to practice law in
      this jurisdiction.”
                                         3
      Count IV: SCR 3.130(8. l)(b): “[A] lawyer in connection with ... a
      disciplinary matter, shall not. . . knowingly fail to respond to a
      lawful demand for information from an administrative or
      disciplinary authority, except that this Rule does not require
      disclosures of information otherwise protected by Rule 1.6.”


                        II. BOARD’S RECOMMENDATION

      The Board voted unanimously (17-0) to find Niemi guilty as to Counts I,

II, and IV. It found Niemi guilty on Count III by a vote of 11-6. The Board

considered Niemi’s prior disciplinary history in determining its recommended

sanction in this matter. Niemi’s prior discipline includes the suspension still in

effect for failure to comply with CLE requirements for the 2009-2010

educational year. Niemi also received a thirty-day suspension (to run

consecutively to the CLE suspension) for violating SCR 3.130-1.4(a), 1.16(d),

and 8.1(b). That sanction also included a requirement for Niemi to complete

EPEP. When Niemi had not completed EPEP in the given time, Niemi was

privately admonished after being found to have violated this Court’s order for

“failing to attend and complete [EPEP], failing to pay the costs of the

disciplinary case, and . . . continuing to practice law following his

administrative and disciplinary suspensions.”

      After considering Niemi’s disciplinary history, the Board voted

unanimously to recommend Niemi be suspended from the practice of law for

181 days, to run consecutively to any current suspensions, that he be required

to successfully complete EPEP prior to reinstatement, and that he pay the

costs of this disciplinary action.


                                         4
                                   III. ANALYSIS

      The current case comes before this Court upon the filing of the Findings

of Fact, Conclusions of Law, and Recommendation of the Board of Governors.

Pursuant to SCR 3.370(7), after the Board of Governors files its decision with

the Disciplinary Clerk, either Bar Counsel or the Respondent may file a Notice

for the Court to review the case. If no notice of review is filed by either party

(as is the case here), this Court has two options: 1) under SCR 3.370(8), we

may inform Bar Counsel and Respondent that we will review the decision and

thus order them to file briefs; or 2) under SCR 3.370(9) we may enter an order

adopting the decision of the Board. Based on our precedent, we adopt the

decision of the Board pursuant to SCR 3.370(9).

      As to Count I of the Inquiry Commission charge, we agree that Niemi

violated SCR 3.130-3.4(c) when he knowingly disobeyed this Court’s orders.

We also agree that Niemi violated SCR 3.130-5.5(a) when he practiced law

while he was suspended from the practice of law in the Commonwealth of

Kentucky. As to Count III, we agree with the majority of the Board’s voting

members and find Niemi violated SCR 3.130-5.5(b)(2) when he held out to the

public that he was admitted to the practice of law in Kentucky through use of

his letterhead and the content of his Facebook and LinkedIn profile pages.

Finally, we agree with the Board’s findings as to Count IV. Niemi violated SCR

3.130-8.1(b) when he failed to participate in the disciplinary process in the

current case.




                                         5
      We also agree that the Board’s recommended sanction of a 181-day

suspension from the practice of law to run consecutively to any current

suspensions, requirement to successfully complete EPEP, and order to pay the

costs associated with these proceedings is appropriate and in line with our

precedent. For example, in Kentucky BarAss’n v. Thornsberry, 414 S.W.3d
408 (Ky. 2013), we suspended Thornsberry from the practice of law for 181

days. We had previously suspended Thornsberry from the practice of law for

failing to pay his bar dues, but he continued to practice law by writing

opposing counsel on his law office’s letterhead, emailing a status update

regarding discovery to opposing counsel, participating in depositions, and filing

a motion with a court. Thornsberry had also failed to update his bar roster

address.

      In another case, Kentucky BarAss’n v. Curtis, 437 S.W.3d 716 (Ky.

2014), we suspended Curtis for 181 days. Curtis had, like Niemi, been

suspended for failing to comply with CLE requirements. In spite of his

suspension, Curtis continued to file re-docketing request forms with district

court. Also like Niemi, Curtis failed to respond to the disciplinary complaint

and formal charge against him, failed to reside at his bar roster address, and

falsely held himself out to the public as being licensed to practice law.




                                         6
                                  IV. ORDER

    Agreeing that the Board’s recommended sanction is appropriate, it is

ORDERED that:

     1. Mark Patrick Niemi is found guilty of violating SCR 3.130-3.4(c), SCR

       3.130-5.5(a), SCR 3.130-5.5(b)(2), and SCR 3.130-8.1(b); and

     2. Niemi is suspended from the practice of law in the Commonwealth of

        Kentucky for 181 days. The suspension imposed by this order shall

        be served consecutive to any other suspensions; and

     3. Niemi is ordered to attend, at his expense, the next scheduled Ethics

        and Professionalism Enhancement Program (EPEP) offered by the

        Office of Bar Counsel, separate and apart from his fulfillment of any

        continuing legal education (CLE) requirement, within twelve months

        after the issuance of this Order; Niemi must pass the test given at the

        end of the program and will not apply for CLE credit of any kind for

        his participation in the EPEP program; and Niemi will furnish a

        release and waiver to the Office of Bar Counsel to review his records of

        the CLE Department that might otherwise be confidential, such

        release to continue in effect until after he completes his remedial

        education; and

     4. Pursuant to SCR 3.390, Niemi shall, within ten days from the entry of

        this Opinion and Order, notify all Kentucky clients, in writing, of his

        inability to represent them; notify, in writing, all Kentucky courts in

        which he has matters pending of his suspension from the practice of


                                       7
   law; and furnish copies of all letters of notice to the Office of Bar

   Counsel of the KBA. Furthermore, to the extent possible, Niemi shall

   immediately cancel and cease any advertising activities in which he is

   engaged; and

5. In accordance with SCR 3.450, Niemi is directed to pay all costs

   associated with these disciplinary proceedings against him, said sum

   being $376.80, for which execution may issue from this Court upon

   finality of this Opinion and Order.

All sitting. All concur.




                                   8